Citation Nr: 0738441	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-14 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to an initial rating in excess of 20 percent 
for a service connected muscle strain, paralumbar region.

2.	Entitlement to an initial rating in excess of 10 percent 
for service connected left ankle arthritis.

3.	Entitlement to an initial compensable rating for service 
connected degenerative joint disease, thoracic spine.

4.	Entitlement to an initial rating in excess of 10 percent 
for service connected left knee arthritis.

5.	Entitlement to an initial compensable rating for service 
connected alopecia areata.  

6.	Entitlement to an initial compensable rating for service 
connected cholecystectomy scar.


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1991 to July 1992, 
from March 1993 to February 2003, and from April 2005 to June 
2006.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
granted service connection for muscle strain, paralumbar 
region, evaluating it at 20 percent; left knee arthritis, 
evaluating it at 10 percent; degenerative joint disease, 
thoracic spine, evaluating it at zero percent; left ankle 
arthritis, evaluating it at zero percent; alopecia areata, 
evaluating it at zero percent; and cholecystectomy scar, 
evaluating it at zero percent.  As the veteran had 
participated in the Benefits Delivery at Discharge Program, 
having filed his original service connection claims while 
still on active duty in October 2001, the RO assigned March 
1, 2003 as the effective date for these disabilities, 
representing the first day after the veteran's discharge from 
active duty for this time period.  The RO issued a notice of 
the decision in March 2003, and the veteran timely filed a 
Notice of Disagreement (NOD) with respect to the assigned 
disability ratings in March 2004.  Subsequently, in March 
2005 the RO issued another decision and notice of decision, 
which granted a 10 percent rating for his service connected 
left ankle arthritis, effective March 1, 2003.  The RO also 
provided a Statement of the Case (SOC) in March 2005, and in 
April 2005, the veteran timely filed a substantive appeal as 
to all issues.  

As the veteran had been recalled to active duty, effective 
from April 2005 to July 2006, the RO provided another 
decision in May 2007, which continued and reinstated all of 
the veteran's disability ratings, effective from July 1, 
2006, the first day following his discharge from active duty 
for his most recent tour of duty.  The RO supplied a 
Supplemental Statement of the Case (SSOC) in June 2007, which 
continued all the disability ratings, and July 2007, which 
again continued the 10 percent evaluation for the left ankle 
arthritis.     

The veteran did not request a hearing on this matter.

With respect to the veteran's initial higher rating claims 
for his service connected skin and back disorders, these 
aspects of the appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of 
the information and evidence necessary to substantiate the 
claims addressed in this decision; of the information VA 
failed to provide in a timely fashion, any resulting 
prejudice has been rebutted.

2.	The veteran's left knee disability is manifested by 
arthritis, pain, flare ups of pain and some limitation of 
flexion; however, it is not productive of limitation of 
flexion to less than 60 degrees, limitation of extension 
of more than 5 degrees, instability, subluxation or 
frequent episodes of locking with effusion into the joint.

3.	The veteran's left ankle disability is manifested by some 
limitation of motion and reports of flares and pain, but 
not by marked limitation of motion.


CONCLUSIONS OF LAW

1.	The criteria for an initial or staged rating in excess of 
10 percent for service connected left knee arthritis have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5258, 5260, 5261 (2007); 
VAOPGCPREC 23-97; VAOPGCREC 9-98; VAOPGCPREC 9-04.

2.	The criteria for an initial or staged rating in excess of 
10 percent for service connected left ankle arthritis have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5271 & Plate II (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with a 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 
2005 and March 2006 letters sent to the veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claims.  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The June 2005 letter from the RO satisfies most of these 
mandates.  It informed the veteran about the type of evidence 
needed to support his claims, namely, proof that his service 
connected disabilities were worse than rated.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claims.  It also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information in his possession.  The 
Board thus finds that the veteran was effectively informed to 
submit all relevant evidence in his possession, and that he 
received notice of the evidence needed to substantiate his 
claims, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim in the June 2005 letter, 
and was provided with notice of the type of evidence 
necessary to establish a rating or effective date for the 
rating in a separate March 2006 correspondence.          

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
February 2003 RO decision that is the subject of this appeal 
in its June 2005 or March 2006 letters.  Where such a timing 
error occurred, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 889 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, No. 06-7092 (Fed. 
Cir. May 16, 2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.  

In the instant case, the Board concludes that any presumed 
prejudice to the veteran had been rebutted.  The RO cured the 
defect by providing complete VCAA notice together with 
readjudication of the claims, as demonstrated by the June 
2007 and July 2007 SSOCs.  Prickett v. Nicholson, 20 Vet. 
App. 370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of an SOC to cure timing of 
notification defect).  The veteran thus was not prejudiced by 
any defect in timing, as "the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, 19 Vet. App. at 
128.         
  
b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive February 2002, April 2007 and June 2007 VA 
examinations, which were thorough in nature and adequate for 
the purposes of deciding these claims.  The Board finds that 
the medical evidence of record is sufficient to resolve this 
appeal, and the VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Under the Rating Schedule, degenerative arthritis established 
by X-ray findings is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003; see Degmetich v Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Id.

The normal range of motion of the knee is zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2007).

Diagnostic Codes 5260 and 5261 set forth rating criteria for 
limitation of motion of the leg.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  With respect to limitation of 
leg flexion, Diagnostic Code 5260 allows a zero percent 
rating for flexion limited to 60 degrees, 10 percent for 
flexion limited to 45 degrees, 20 percent for flexion limited 
to 30 degrees, and a maximum of 30 percent for flexion 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Diagnostic Code 5261, which governs limitation of leg 
extension, provides a zero percent rating for extension 
limited to 5 degrees, 10 percent for extension limited to 10 
degrees, 20 percent for a limitation to 15 degrees, 30 
percent for a limitation to 20 degrees, 40 percent for 
extension limited to 30 degrees, and a maximum of 50 percent 
for a limitation to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 and Diagnostic 
Code 5261 may be assigned for disability of the same joint.  
See VAOPGCPREC 9-04.

In VAOPGCPREC 23-97, the VA General Counsel stated that when 
a knee disorder is rated under Diagnostic Code 5257 and a 
veteran also has limitation of knee motion that at least 
meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.  The VA General Counsel further stated that if a 
veteran does not meet the criteria for a zero percent rating 
under either Diagnostic Code 5260 or 5261, there is no 
additional disability for which a separate rating for 
arthritis may be assigned.  VAOPGCPREC 23-97.  In subsequent 
opinion, it was held that a separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  See VAOPGCREC 9-98.

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.

Turning to an evaluation of the left ankle disability, 38 
C.F.R. § 4.71a, Diagnostic Code 5271 provides for a 10 
percent evaluation for moderate limitation of motion and a 
maximum 20 percent rating for marked limitation of motion.  
According to Plate II, normal dorsiflexion of the ankle 
ranges from zero degrees to 20 degrees, while normal plantar 
flexion spans zero degrees to 45 degrees.  38 C.F.R. § 4.71a, 
Plate II.     



DeLuca Factors
The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . .  in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements"), 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995); accord Tucker v. West, 11 Vet. 
App. 369, 373 (1998) (noting that "in accordance with 38 
C.F.R. § 4.40, the Board is required to consider the impact 
of pain in making its determination . . . and articulate how 
pain on use was factored into its decision").  Functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of a claimant.  38 C.F.R. 
§ 4.40; accord Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Additionally, "[w]eakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled."  38 C.F.R. § 4.40.  The 
Board observes that 38 C.F.R. § 4.40 does not require a 
separate rating for pain.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997).

b. Fenderson Appeal
In the instant case, the veteran has challenged the initial 
ratings for his service connected disabilities, as opposed to 
having filed a claim for an increased rating.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (noting distinction 
between claims stemming from an original rating versus 
increased rating).  The veteran thus seeks appellate review 
of the RO's initial disability ratings because of his 
dissatisfaction with them and objects to them as being too 
low.  See id.  

In a Fenderson appeal, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Id., at 126.  The Board further 
notes that the rule that "the present level of disability is 
of primary importance," does not apply to a Fenderson 
appeal.  Id. (recognizing that this rule "is not applicable 
to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability") (internal quotation marks omitted); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (applying rule 
in increased rating case).  Instead, the Board gives 
consideration to all the evidence of record from the date of 
the veteran's claim.  See Fenderson, supra, at 126, 127.  
Additionally, "[w]hen after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the [veteran]."  38 C.F.R. § 4.3.  
"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
A VA medical examination dated February 2002 indicates that 
the veteran had pain, swelling and inflammation of both the 
left knee and left ankle, but no locking, fatigue, lack of 
endurance, instability, dislocation, weakness, stiffness or 
recurrent subluxation.  The clinician noted, however, that 
such symptoms of the left knee and left ankle appeared during 
flare-ups on an off-and-on basis, which occurred once every 
2-3 weeks, and were mild in nature.  Running and cold weather 
aggravated these disorders, but Motrin relieved said pain.  
The veteran could function with distress with these symptoms.  

A physical examination revealed a normal range of motion of 
the left knee (zero degrees to 140 degrees) and normal 
extension to zero degrees.  The clinician noted, however, 
that the veteran's left knee range of motion was additionally 
limited by pain, but not by fatigue, weakness, lack of 
endurance or incoordination.   As for the left ankle, the 
veteran displayed normal dorsiflexion of zero degrees to 20 
degrees, and normal plantar flexion of zero to 45 degrees.  
Range of motion of the left ankle was not additionally 
limited by pain, fatigue, weakness or other such factors.  X-
rays of both the left knee and left ankle revealed decreased 
joint space laterally consistent with early arthritis.  Based 
on these data, the examiner diagnosed the veteran with left 
knee strain with early arthritis and left ankle strain with 
arthritic changes.  He noted a history of tender range of 
motion of both these areas.  The clinician also concluded 
that these and other disabilities caused "mild dysfunction" 
with respect to the veteran's usual occupation as a field 
artillery supervisor.  

Private and VA medical records spanning November 2002 to 
February 2005 reflect that the veteran complained of knee 
pain.  The November 2002 note indicates that the veteran's 
knee did not lock or give out.    

A January 2004 radiographic report disclosed that the veteran 
had mild medial compartment osteoarthritis of the left knee, 
in addition to partial thickness inferior surface tear, 
posterior horn medial meniscus.  

An August 2004 VA medical report indicates that the veteran 
had no stiffness, fatigue or weakness in the left knee, 
although knee pain continued.  

An April 2007 VA medical examination report, where the 
clinician reviewed the claims file, indicated that the 
veteran worked as a law enforcement officer, which required 
him to spend a great deal of time up and about, walking, 
running, standing, lifting.  The veteran indicated that he 
could run a little less rapidly than he could before, but 
that this left knee disorder did not stop him from performing 
his job.  This disability had not caused him to call in sick 
to work and his employer has not provided any special 
concessions on account of this disorder.  He stated that his 
left knee pain, characterized as dull, aching and cramping 
and located in the medial aspect, did not radiate from that 
spot.  He noted that his pain ranged from 2-3 up to 6 on a 
scale of zero to 10.  Knee pain arose with activity, and 
occurred daily, lasting all day long.  He used ice, Ben-Gay 
and Motrin to relieve his knee pain, and he reported that he 
must stop running if he had knee pain; he would not need to 
stop walking due to the knee, but he reported that sometimes 
walking made the pain worse.  The veteran denied having 
flare-ups, hospitalizations, tingling or numbness, weakness 
or fatigue associated with this disability, but he noted 
occasional swelling about 3-4 times yearly.  He wore an 
elastic knee brace, especially when running or partaking in 
activities that might aggravate his knee, which helped to 
stabilize the knee.        

A physical examination of the left knee disclosed no loss of 
anatomic landmarks, no effusion, erythema, edema or other 
abnormalities.  The veteran had tenderness to palpation on 
both the medial collateral ligament and lateral collateral 
ligament, but bony landmarks and soft tissue landmarks were 
all normal.  Range of motion testing disclosed the following: 
left knee flexion 120 degrees active, and 125 degrees 
passive; left knee extension 5 degrees active and passive.  
On repetitive motion testing the veteran had no difficulty, 
and made no complaints of pain, and no moaning or groaning.  
X-rays of the left knee revealed no gross abnormality.  The 
clinician diagnosed the veteran with left knee pain 
consistent with degenerative disease of the left knee.     

As for his left ankle disorder, the veteran indicated at this 
time that he experienced pain usually zero out of 10, which 
sometimes rose to a 3/10.  Ankle pain occurred 2-3 times 
yearly, and did not last very long.  Ice, Motrin and rest 
aided to alleviate his pain, and the veteran denied having 
any numbness, tingling, weakness, fatigue, stiffness, 
swelling, redness or interference with walking.  He used no 
assistive devices for the left ankle, and he denied having 
any flare-ups except for when we would twist his ankle with 
rigorous activity.  This would occur 1-2 times yearly and did 
not last long.        

A physical examination indicated that the veteran's left 
ankle had no swelling, edema, erythema, deformity or abnormal 
position, although the ankle appeared tender to palpation in 
the Achilles area, but not in the bony or soft tissue 
elements.  Dorsiflexion appeared symmetrical in both ankles, 
as was the veteran's range of motion.  The examiner stated 
that the veteran had "[d]orsiflexion from 90 degrees to 80 
degrees left and right, active and passive.  Plantar flexion 
from 90 degrees to 150 degrees active and passive.  Inversion 
from 180 degrees to 125 degrees active and passive.  Eversion 
from 180 degrees to 160 degrees active and passive."  The 
veteran performed repetitive motion testing fluidly, without 
change in rhythm, and without complaints of pain, moaning or 
groaning.  X-rays of the left ankle revealed no gross 
abnormality.  The clinician diagnosed the veteran with left 
ankle pain consistent with left ankle strain. 

With respect to DeLuca criteria relating to both the left 
knee and left ankle, the examiner expressed that he found no 
objective clinical evidence that the veteran had additional 
limitations of function due to pain, fatigue, weakness, 
incoordination or lack of endurance.  Pain generally appeared 
to have the greatest functional impact, but the nature and 
extent any additional limits on functional ability during 
flare-ups occurred only to the extent reported by the veteran 
during the examination interview.   

After an analysis of the left ankle range of motion results 
from the April 2007 VA examination, the RO surmised that 
these numbers appeared erroneous or inconsistent with the 
level of disability described by the veteran.  In June 2007 
the veteran thus again submitted to a VA orthopedic 
examination for his left ankle.  The clinician interviewed 
the veteran and also reviewed the history he provided in the 
last examination in addition to records that followed.  At 
this time, the veteran reported that from 1995 to 2003 his 
symptoms tended to wax and wane, while most recently, he 
complained of left Achilles heel pain ranging from usually 
zero to 3 sometimes on a pain scale of zero to 10.  Such pain 
and some swelling reportedly did not last very long, but 
running provoked these symptoms.  The veteran's last flare-up 
occurred approximately 6 months before, manifested by fatigue 
and lack of endurance secondary to swelling, and he indicated 
that he treated his pain and stiffness with rest, Motrin and 
icing.  After the flare he could not run for approximately 2 
to 3 days.  He denied any weakness or fatigue, and he 
reported that his left ankle was stable and did not 
incapacitate him, although he noted that weather changes 
affected his left ankle pain.  The veteran reported no 
functional additional limitation after repetitive use 
activities, and he stated that he continued to exercise 3 
times weekly, running 3 miles over 35 minutes.  The veteran 
denied using any sick days on the job for the left ankle 
disability, and his walking distance was unlimited.                 

A physical examination revealed normal appearing bilateral 
ankles, without edema, swelling, heat or redness.  He also 
exhibited a non-tender Achilles tendon and bony landmarks.  
The veteran displayed the same active and passive range of 
motion, dorsiflexion of left ankle from zero to 20 degrees 
and plantar flexion from zero to 25 degrees.  On repetitive 
range of motion testing x3, the veteran had no indication of 
any additional limitations, secondary pain, fatigue, weakness 
or lack of endurance; the veteran stated that his left ankle 
did not bother him that day.  Radiogenic studies of the left 
ankle were negative for osseous or articular abnormality.  
The examiner diagnosed the veteran with left ankle joint, 
stable normal examination as well as Achilles tendonitis, 
left lower extremity, quiescent, recurrent, chronic.

b. Discussion
The Board determines that the evidence preponderates against 
awarding a higher rating in excess of 10 percent for the 
veteran's left knee disability.  The February 2002 VA 
examination reflects that the veteran had a completely full 
and normal range of motion in flexion and extension.  In 
addition, while the April 2007 VA examination reflected a 
measure of limitation in leg flexion of 120-125 degrees out 
of a possible 140 degrees, and some limitation of motion in 
extension to 5 degrees, as opposed to zero degrees 
representing normal, both Diagnostic Codes 5260 and 5261 
contemplate evaluations of zero percent for said limitations.  

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by X-ray, is deemed to be limitation of 
motion and warrants the minimum compensable rating for the 
joint, even if there is no actual limitation of motion.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  
However, the current 10 percent rating takes such into 
account. Given the range of motion findings noted above, an 
evaluation in excess of 10 percent is not warranted under the 
range of motion codes.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261.  The range of motion findings do not support 
separate compensable ratings based upon limitation of flexion 
and extension.  See VAOPGCPREC 9- 2004.  Thus, the veteran's 
current 10 percent rating takes into account his arthritis 
and the degrees of limitation of motion shown.

Even when factoring in such DeLuca criteria as pain and 
flare-ups, which the record reflects that the veteran has, 
the Board still assesses the veteran's left knee disability 
as warranting only a 10 percent evaluation at this time under 
any of the applicable Diagnostic Codes.  Although the 
February 2002 examiner noted that the veteran's full range of 
left knee motion was limited by pain, he also expressly 
indicated that such symptomatology and any flares qualified 
as "mild."  Additionally, in the April 2007 VA examination, 
the veteran did not display objective or subjective 
indications of pain on range of motion testing.  These facts 
weigh against a finding of additional functional limitation 
under DeLuca that could warrant higher evaluations under 
Diagnostic Codes 5260 and 5261.  

The preponderance of the evidence is against a finding of 
instability of the left knee and there is no evidence of 
subluxation or frequent episodes of locking of the left knee 
with pain and effusion into the joint.  The clinical 
evaluations performed during the period of time in question 
have failed to reveal any objective evidence of instability, 
subluxation, or locking of the left knee.  Thus, a separate 
or higher rating under Diagnostic Code 5258 is not warranted, 
nor is a separate 10 percent rating indicated for the left 
knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
VAOPGCPREC 23-97, and VAOPGCPREC 9-98.  It is pertinent to 
note that the veteran has indicated, as recently as June 2007 
that he continues to partake in such rigorous physical 
activities as running many miles per week.           

Turning to the left ankle disorder, the Board also determines 
that the evidence preponderates against a higher rating for 
this disability.  In particular, as reflected in the February 
2002 and most recent June 2007 VA medical examination 
reports, the veteran has exhibited either normal or no more 
than "moderate" limitation in range of motion.  That is, in 
both instances, the veteran displayed full, normal 
dorsiflexion of the left ankle of zero to 20 degrees, with 
normal plantar flexion of zero to 45 degrees in February 2002 
and moderately limited plantar flexion of zero to 25 degrees 
in June 2007.  During neither VA examination, however, did 
the veteran exhibit such limiting DeLuca factors as pain, 
fatigue, weakness, incoordination or other factors.  Such 
evidence weighs against the next higher rating of 20 percent, 
reflecting "marked" limitation of ankle motion.  At most, 
even when factoring in the veteran's historical reports of 
ankle pain over the years, the maximum evaluation, in the 
Board's view, would amount to 10 percent under Diagnostic 
Code 5271, which the veteran already receives.  

The April 2007 VA examiner's indication that the veteran 
displayed dorsiflexion "from 90 degrees to 80 degrees left 
and right, active and passive," and plantar flexion "from 
90 degrees to 150 degrees active and passive," does not 
undermine the above conclusion.  This range of motion study, 
which the Board interprets as representing 10 degrees (out of 
20 degrees representing normal) dorsiflexion (90 degrees to 
80 degrees = 10 degrees) and 60 degrees (out of 45 degrees 
representing normal) plantar flexion (90 degrees to 150 
degrees = 60 degrees) under Plate II of 38 C.F.R. § 4.71a, 
similarly reflects, at most, "moderate" limitation of 
motion under Diagnostic Code 5271, especially given the fact 
that the veteran displayed no additional functional 
impairment at this time pursuant to DeLuca.  As the evidence 
weighs against the veteran's claim, it is denied. 

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings.  See 
also Hupp v. Nicholson, 21 Vet. App. 342, 355 (2007).  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  There has been 
no showing by the veteran that either of his service-
connected disabilities has necessitated frequent 
hospitalizations beyond that contemplated by the rating 
schedule or has caused a marked interference with employment.  
As noted above, upon VA examination in April 2007, the 
veteran indicated that he continued to exercise 3 times 
weekly, running 3 miles over 35 minutes.  He denied using any 
sick days on the job for the left ankle disability, and his 
walking distance was unlimited.  While the Board recognizes 
that the veteran's current occupation as a law enforcement 
officer requires physical activity, to include running and 
walking, in the Board's judgment, the evidence of record and 
the veteran's own accounts demonstrate that any impairment on 
the job caused by his service connected left knee and left 
ankle disabilities may be qualified as mild only.  Thus, in 
the absence of such factors, to include a "marked" 
interference with employment, the criteria for submission for 
assignment of extraschedular ratings for his left knee and 
left ankle disabilities pursuant to 38 C.F.R. § 3.321(b)(1) 
are not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


IV. Conclusion 
For the reasons stated above, the Board finds that initial 
higher ratings for service connected left knee and left ankle 
disabilities are not warranted.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

An initial or staged rating in excess of 10 percent for 
service connected left knee arthritis is denied.

An initial or staged rating in excess of 10 percent for 
service connected left ankle arthritis is denied.


REMAND

During the pendency of this claim, pertinent regulations 
relating to the skin and back underwent revisions, effective 
from August 30, 2002 (skin), September 23, 2002 (back) and 
September 26, 2003 (back).  See 67 Fed. Reg. 49596 (July 21, 
2002); 67 Fed. Reg. 58448 (Sept. 16, 2002); 68 Fed. Reg. 
51454 (Aug. 27, 2003); 67 Fed. Reg. 54345 (Aug. 22, 2002).  
As a general matter, "[c]ongressional enactments and 
administrative rules will not be construed to have 
retroactive effect unless their language requires this 
result."  Kuzma v. Principi, 341 F.3d 1327, 1328 (Fed. Cir. 
2003) (internal quotation marks and citation omitted).  
Accordingly, when a new statute or regulation has been 
promulgated while a claim is still pending before VA, the new 
provision will apply only to the period on and after its 
effective date, unless otherwise clearly indicated by the 
statute or regulation, while the former provision will apply 
to the pending claim prior to that effective date.  See id.; 
VAOPGCPREC 7-03.  
 
As evidenced by its May 2007 decision and June 2007 SSOC, the 
RO failed to adjudicate the veteran's higher rating claims 
with appropriate reference to the old or new criteria for the 
skin and back; in the SSOC, the RO provided law only with 
respect to the pre-August 2002 schedule of ratings for skin, 
and it supplied only the post-August 2003 schedule of ratings 
for the back.  The RO must rectify these deficiencies by 
readjudicating these claims under the appropriate old or new 
criteria.

Accordingly, the case is remanded for the following action:

1. The RO must readjudicate the veteran's 
initial higher rating claims with 
reference to applicable old and new 
rating criteria for service connected: 
(1) muscle strain, paralumbar region, in 
excess of 20 percent; (2) degenerative 
joint disease, thoracic spine in excess 
of zero percent; (3) connected alopecia 
areata, in excess of zero percent; and 
(4) cholecystectomy scar, in excess of 
zero percent.  The RO must also provide 
the veteran with the applicable law and 
regulations, to include the new schedule 
of ratings for the skin as well as the 
old and new schedule of ratings for the 
back. 

2.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claims.  
If the veteran remains unsatisfied with 
the readjudication of the claims, the 
AMC/RO should issue an appropriate SSOC 
and provide an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


